*107ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that KENNETH VAN RYE of ELM-WOOD PARK, who was admitted to the bar of this State in 1979 and who was thereafter suspended from practice for a period of three months effective August 12, 1991, and who remains suspended at this time, be suspended for a period of two years because of respondent’s creation of a conflict of interest by engaging in a business transaction with clients without advising them to obtain independent counsel; respondent’s execution of a jurat on a document outside the presence of the signer; respondent’s improper alteration of a deed; respondent’s signing of closing documents without benefit of a power of attorney; and respondent’s disbursing of mortgage proceeds without first obtaining a needed signature or power of attorney;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and KENNETH VAN RYE is hereby suspended for a period of two years, effective *108November 12, 1991, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall be restrained and enjoined from practicing law during the period of his suspension and that he shall comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.